Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claim(s) 1, 4-6 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US 2018/0143530) in view of Walters et al. (US 2017/0179477).
As to claims 1 and 2, Li a discloses an imprint template (fig 30), comprising: a base substrate 11/12a, an imprinting pattern layer 13 and a deformable layer 15; wherein the deformable layer is disposed on a side of the imprinting pattern layer facing away from the base substrate, and a shape of a surface of the deformable layer facing away from the base substrate is identical to an equidistant expanded shape of a shape of a surface of the imprinting pattern layer facing away from the base substrate (fig 30, the deformable layer is configured to have a variable thickness under an external stimulation (para 86, additional external stimulation such as etching capable of changing thickness), wherein the shape of the surface of the deformable layer facing away from the base substrate is identical to an equidistant expanded shape of the shape of the surface of the imprinting pattern layer facing away from the base substrate after the thickness of the deformable layer is changed (fig 30, para 78-97, 112-119).  

Li discloses that the deformable layer is an electrode, but stops short of disclosing the deformable layer comprises: a first electrode layer, a second electrode layer, and an intermediate layer therebetween; the first electrode layer and the second electrode layer are configured to form an electric field when the first electrode layer and the second electrode layer are applied with different voltages, and the thickness of the 
Walters discloses a first electrode layer 2, a second electrode layer 3, and an intermediate layer therebetween (fig 1); the first electrode layer and the second electrode layer are configured to form an electric field when the first electrode layer and the second electrode layer are applied with different voltages (para 101, fig 1, 5-7), (fig 1, para 86-91, 124).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify Li such that the deformable layer comprises: a first electrode layer, a second electrode layer, and an intermediate layer therebetween; the first electrode layer and the second electrode layer are configured to form an electric field when the first electrode layer and the second electrode layer are applied with different voltages as taught by Walters as such a modification improves the electro-activity of the material (para 89).

Since the structure of Li as modified by Walters is the same composition and structure as claimed by applicant, one would expect the thickness of the modified structure to increase when an electric field is applied, and restore the initial thickness when the different voltages are removed. MPEP 2112.01

As to claims 4 and 5, Walters discloses the intermediate layer comprises an electrolyte layer configured to respectively drive anions and cations contained in the electrolyte layer to respectively move towards the first electrode layer and the second electrode layer under the action of the electric field (para 20-24); the first electrode layer 

As to claim 5-6, the ion embedded layer comprises at least two layers of graphene wherein a gap is provided between two adjacent graphene single-layers in the at least two layers of graphene, so as to be embedded with ions (para 18-19, 88) (note: claim does not require actual embedding of ions).

As to claim 9, para 116 and 82 disclose the base substrate and imprinting pattern layer integrally formed.  
If it is not taken that Li expressly discloses the base substrate and imprinting pattern are integrally formed, the following rejection is set forth:
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have the base substrate and imprinting pattern layer integrally formed as making integral is obvious to one of ordinary skill in the art.  MPEP 2144.04 V(B).

Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Li Walters, as applied to claim 1 above, and further in view of Ogino et al. (US 2011/0171431).
As to claim 10-11 Li does not disclose an encapsulation layer with an anti-adhesive agent on the surface of the encapsulation layer facing away from the base substrate; the encapsulation layer being located on a side of the deformable layer facing 
Ogino discloses an imprint template with an encapsulation layer 11 with an anti-adhesive agent on the surface of the encapsulation layer facing away from the base substrate; the encapsulation layer is located on a side of the deformable layer facing away from the base substrate, and a shape of a surface of the encapsulation layer facing away from the base substrate is identical to an equidistant expanded shape of the shape of the surface of the imprinting pattern layer facing away from the base substrate (fig 2e, para 129).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify Li and Walters with an encapsulation layer 11 with an anti-adhesive agent on the surface of the encapsulation layer facing away from the base substrate; the encapsulation layer is located on a side of the deformable layer facing away from the base substrate, and a shape of a surface of the encapsulation layer on facing away from the base substrate is identical to an equidistant expanded shape of the shape of the surface of the imprinting pattern layer facing away from the base substrate as taught by Ogino as such a modification facilitates release of the template after imprinting. 

Response to Arguments
Applicant's arguments filed 2/18/2022 have been fully considered but they are not persuasive. The applicant asserts that the combination references fail to disclose . 
In response to applicant's argument that Walters is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Walters reasonably pertinent to a particular problem with which the applicant was concerned – that of controlling the thickness of the gap.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER T SCHATZ whose telephone number is (571)272-6038. The examiner can normally be reached Monday through Friday, 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/CHRISTOPHER T SCHATZ/Primary Examiner, Art Unit 1748